PARIENTE, Judge,
concurring specially.
I concur in view of the supreme court’s decision in World Wide Underwriters. The policy contained an exclusion of uninsured motorist coverage for resident relatives occupying vehicles owned by the resident relative for which uninsured motorist coverage was not purchased. Because the policy in this ease was issued before the 1987 statutory amendment requiring proper notice and knowing acceptance of this exclusion, sections 627.727(9) and 627.727(9)(d), Florida Statutes (1993), the question of statutory noncompliance and its effect on the validity of this exclusion is not before us. Compare Government Employees Insurance Company v. Douglas, 627 So.2d 102 (Fla. 4th DCA 1993). The supreme court in World Wide Underwriters likewise does not discuss the effect of section 627.727(9) on the validity of an exclusion of uninsured motorist coverage where the insurer does not comply with the statutory requirements mandated by the 1987 amendments.